DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-6, 8, and 10-25 are pending.
Claims 1-6, 8, and 10-25 are allowed.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2022 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 18 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No: 16/439,561 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/294,179, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Parent Application No. 15/294,179 does not describe a method of analyzing cells removed from a fetus or embryo in vivo, which is a limitation of independent claims 1, 12, and 19. Benefit is given only to the instant effective filing date of 13 April 2017 for a method of analyzing cells removed from a fetus or embryo in vivo.
Claim Rejections - 35 USC § 103
The rejection of claims 1-6, 8, and 10-25 under 35 U.S.C. 103 as being unpatentable over Fisher et al. in view of Rossi et al. in view of Kamimura et al. in view of Le Bourhis et al. in view of Ponsart et al. in view of Kasinathan et al. in view of Hayes et al. in view of Weigel et al. in the Office action mailed 15 November 2021 is withdrawn in view of the amendment received 18 February 2022.
Double Patenting
The provisional rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/439,561 in the Office action 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The rejections under 35 U.S.C. 103 and nonstatutory double patenting in the Office action mailed 15 November 2021 are withdrawn as discussed above. The claims are patent-eligible under 35 U.S.C. 101 because all independent claims require a practical application of producing offspring developed from the fetus or embryo which applies the genotyping step of independent claims 1, 12, and 19, and the determination of CEBV or GPTA step in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S BRUSCA/Primary Examiner, Art Unit 1631